Bigelow, C. J.
The vote of the town to raise money for the purpose of refunding to individuals the amount contributed by them for the purpose of raising recruits for the army was not passed in fulfilment of any legal obligation which rested on the town, nor did it constitute a valid agreement by virtue of which the town was liable to pay a specific sum to any particular person. No debt was due to the principal defendant. He had no cause of action against the town. Where there is no legal liability to pay money on the part of a person summoned as trustee, he cannot be adjudged to have any goods, effects or credits of the principal defendant in his bands. Fellows v. Duncan, 13 Met. 332. Geer v. Chapel, 11 Gray, 18.

Trustees discharged.